Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see B. and C. on pages 5 -7, filed 01/07/2021, with respect to the rejection(s) of claims 1,3-7,14-16 under 35 USC §102 and claims 2,8-10 and 11 under Claim Rejections - 35 USC § 103 and therefore they have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference that further teaches the use of a hybrid fastening element with both an adhesive and a magnetic side as a magnetic tape capable of being applied to the airbag and the vehicle body, Deng (US 9862347).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenberg (US 6902187) in view of Deng (US 9862347).

Deng teaches a hybrid fastening element (66, Figures 5A and 5B) as an adhesive tape (Col.4 Line 64-67) and therefore having an adhesive side fixed to the airbag and a magnetic side (Col.4 Lines 56 – Col.5 Lines 11). It would have been obvious to one of ordinary skill in the art at the filing date of this invention to have used an adhesive tape for this hybrid fastening element in order to reliably hold various elements in an airbag assembly together (Col.4 Lines 7-15). Such a modification would have involved a simple substitution of one known attachment arrangement, the magnets of Sonnenberg, for another, the magnetic adhesive tape of Deng, to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). This combination would result in the airbag being directly fastened to the vehicle body with the vehicle via the magnetic side. 
With respect to claim 3, Sonnenberg and Deng, in combination, disclose the airbag module (10) according to claim 1, wherein the holder includes a fixation point (30) by which inter alia the folded airbag (12) is fixed in position on the holder (32). (Sonnenberg, Figure 2, Col.4 Lines 20-23)
With respect to claim 4, Sonnenberg and Deng, in combination, disclose the airbag module (10) as disclosed in claim 3, wherein the fixation point (30) is provided on a first end portion of the holder. (Sonnenberg, Figure 2)

With respect to claim 6, Sonnenberg and Deng, in combination, disclose at least one hybrid fastening element (44) is arranged on part of the airbag module (10) so that the opposed ends of the at least one fastening element 46, are substantially equally distanced from the fixation point. (Sonnenberg, Figure 2, 31; Col. 5, P3; when 4 is in the pocket both ends of 44 are equidistant from 31).
With respect to claim 7, Sonnenberg and Deng, in combination, disclose the at least one hybrid fastening element is arranged on the folded airbag (Sonnenberg, Claim 8, Figure 2, Col. 7 Lines 49-52).
With respect to claim 11, Sonnenberg and Deng, in combination, teach the claimed invention except for a length of the magnetic fastening element. It would have been an obvious matter of design choice to have the elements be within the range of 100mm to 200mm in order to fit in its desired location since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 13, Sonnenberg and Deng, in combination, disclose the airbag module (10) according to claim 1, wherein the airbag module (10) is a side airbag module. (Sonnenberg, Figure 2, 3, Col. 1, Lines 45-47).
With respect to claim 15, Sonnenberg and Deng, in combination, teaches in figure 2 and 4 (Sonnenberg) the vehicle body where outside the fixation point the airbag module is fastened on the vehicle body free from screws and or clamps.
.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenberg and Deng, as applied to claim 1 above, and further in view of Cheal (US 8240701).
In regards to claim 8, Sonnenberg, in view of Deng, teaches the airbag module according to claim 1 wherein the folded airbag is fastened to a second end portion of the holder (32, Figure 2). However, Sonnenberg fails to teach that the airbag is fastened by means of a first peripheral holding element. Cheal teaches that the airbag is held in its folded state by means of a first peripheral holding element (wrapping member, 140, Figure 3a-c). It would have been obvious to one of ordinary skill in the art at the filing date of this invention to use the teachings of Cheal in Sonnenberg's invention in order to mount this airbag assembly simplistically allowing a secure connection between the vehicle and the airbag and allow the airbag to change configurations from the packaged to deployed (Col.2 Lines 36-39).  Such a modification would have involved a simple substitution of one known attachment arrangement for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
With respect to claim 9, Sonnenberg and Deng, in combination, the airbag module according to claim 1 wherein the folded airbag is retained in its folded state (Sonnenberg, Col. 4, Lines 31-34). However, Sonnenberg fails to teach a second peripheral holding element. Cheal teaches, similar to claim 8, a plurality of peripheral holding element (wrapping member 140, Fig. 1A). It would have been obvious to one of ordinary skill in the art at the filing date of this invention to modify the invention of Sonnenberg, in view of Deng, with the teachings of Cheal for efficient mounting of an airbag assembly in a suspended position.
In regards to claim 10, Sonnenberg and Deng, in combination, teach the claimed invention except for a fastening element arranged between the holding elements. It would have been obvious to In re Japikse, 86 USPQ70.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616